 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS HERNANDEZ,                                 No. 1:18-cv-01271-LJO-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS (Doc. No. 28)
13
                                                        ORDER DENYING PETITION FOR WRIT
14           v.                                         OF HABEAS CORPUS
15                                                      ORDER DIRECTING CLERK OF COURT
                                                        TO ENTER JUDGMENT AND CLOSE
16                                                      CASE
      CHRISTIAN PFEIFFER, Warden of Kern
17    Valley State Prison,                              ORDER DECLINING TO ISSUE
                                                        CERTIFICATE OF APPEALABILITY
18                       Respondent.
19

20
            Petitioner is a state prisoner proceeding in propria persona with a petition for writ of
21
     habeas corpus pursuant to 28 U.S.C. § 2254. On September 17, 2019, the Magistrate Judge
22
     assigned to the case issued Findings and Recommendation to deny the petition on its merits.
23
     (Doc. No. 28.) This Findings and Recommendation was served upon all parties and contained
24
     notice that any objections were to be filed within twenty-one days from the date of service of that
25
     order. On November 8, 2019, Petitioner filed objections to the Magistrate Judge’s Findings and
26
     Recommendations. (Doc. No. 32.)
27
            In the objections, Petitioner argues that because the federal court is bound by the highest
28
                                                       1
 1   court of the state in interpreting state law, the Magistrate Judge’s recommendation that this Court

 2   find that the Fifth DCA correctly interpreted state law as to provocation is in error. (Doc. 32 at 5-

 3   6.) Petitioner additionally contends that the trial court was required to independently instruct the

 4   jury on the elements of the offense of murder, including what type of provocation would negate

 5   the malice element whether the defense requested such an instruction or not. (Doc. 32 at 6-7.)

 6   Petitioner’s arguments relate to the trial court’s instruction on provocation. However, as

 7   discussed in the Findings and Recommendations, the claim is not cognizable on federal habeas

 8   and should be rejected, and the claim is without merit. (Doc. 28 at 24-25.)

 9          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, including Petitioner's

11   objections, the Court concludes that the Magistrate Judge’s Findings and Recommendation is

12   supported by the record and proper analysis. Petitioner's objections present no grounds for

13   questioning the Magistrate Judge's analysis.

14          In addition, the Court declines to issue a certificate of appealability. A state prisoner

15   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

16   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

17   U.S. 322, 335-336 (2003). The controlling statute in determining whether to issue a certificate of

18   appealability is 28 U.S.C. § 2253, which provides as follows:

19           (a)     In a habeas corpus proceeding or a proceeding under section 2255 before a district
     judge, the final order shall be subject to review, on appeal, by the court of appeals for the circuit
20   in which the proceeding is held.
21           (b)    There shall be no right of appeal from a final order in a proceeding to test the
     validity of a warrant to remove to another district or place for commitment or trial a person
22   charged with a criminal offense against the United States, or to test the validity of such person's
     detention pending removal proceedings.
23
             (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal may
24   not be taken to the court of appeals from—
25                  (A) the final order in a habeas corpus proceeding in which the detention
                    complained of arises out of process issued by a State court; or
26
                    (B) the final order in a proceeding under section 2255.
27
            (2) A certificate of appealability may issue under paragraph (1) only if the applicant has
28          made a substantial showing of the denial of a constitutional right.
                                                       2
 1
            (3) The certificate of appealability under paragraph (1) shall indicate which specific issue
 2          or issues satisfy the showing required by paragraph (2).

 3          If a court denies a petitioner’s petition, the court may only issue a certificate of

 4   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

 5   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

 6   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

 7   been resolved in a different manner or that the issues presented were ‘adequate to deserve

 8   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

 9   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

10          In the present case, the Court finds that Petitioner has not made the required substantial

11   showing of the denial of a constitutional right to justify the issuance of a certificate of

12   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not

13   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

14   proceed further. Thus, the Court DECLINES to issue a certificate of appealability.

15          Accordingly, the Court orders as follows:

16          1.      The Findings and Recommendations, filed September 17, 2019 (Doc. No. 28), is

17   ADOPTED IN FULL;

18          2.      The petition for writ of habeas corpus is DENIED WITH PREJUDICE;

19          3.      The Clerk of Court is DIRECTED to ENTER JUDGMENT and close the file; and,

20          4.      The Court DECLINES to issue a certificate of appealability.

21          This order terminates the action in its entirety.

22
     IT IS SO ORDERED.
23

24      Dated:     December 2, 2019                             /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28
                                                         3
